Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/18/20 is acknowledged.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, for claim 16, the light source device wherein the primary light region after having been diffused by a diffuser must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Further the limitations of claim 10, that is, “light output portion through which the secondary light is taken out, wherein an area of the illuminated region is larger than an area of the light output portion” is unclear and confusing language. It is not clear without a reflector, how it is possible to achieve, “light output portion through which the secondary light is taken out, wherein an area of the illuminated region is larger than an area of the light output portion”. Appropriate correction is needed.




In claim 16, the limitation of “the light source device wherein the primary light region after having been diffused by a diffuser” is unclear language. It is not clear if this diffuser is same as the scatterer in the amended claim 10, or is different. However while scatterer is disclosed in the instant specification, the diffuser as claimed in claim 16 is not disclosed in the instant specification. Therefore it is unclear if this diffuser is the same as the scatterer in claim 10 on which claim 16 is dependent or if it is a different element, and if it is a different element, then there is no description or mention about it in the instant specification. Appropriate correction is needed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	 Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over
Abu-Ageel (US 20110044046) in view of Abu-Ageel2 (US 20040252958, cited previously)

a laser device 410 ([0079]) emitting primary light;
a wavelength converter 513 (phosphor in [0085])  including an illuminated region to which the primary light is applied, and performing wavelength conversion from the primary light to secondary light; and
a light output portion (output port 417/517) through which the secondary light is taken out, wherein an area of the illuminated region (area of the illuminated region is the area of 413,414 in Fig.3A or 513,514, through which light reflects ([0092]) and also gets wavelength converted before outputting from 417/517) is larger than an area of the light output portion (cross section area of 417/517 is greater than the cross-section area of 413/414 in Fig.3A or 513/514 in Fig.3B), the primary light is input from the light output portion (417/517) through which the secondary light is taken out so that the primary light is applied to the wavelength converter 413/513 .
Abu-Ageel is silent regarding the area of the light output portion is not larger than 7 mm2.
 Abu-Ageel2 teaches hollow recycling tunnels (Fig.2F and [0009]-[0011]) with the light entrance and exit apertures in the range of few microns to few millimeters ([0022], [0042]; [0063]) in order to achieve a compact and efficient illumination system ([0008]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select the area of the light output portion within 7 mm2, which is in the few microns to few millimeters range of the light 

Regarding claim 2, Abu-Ageel in view of Abu-Ageel2 teaches the light source device wherein the primary light is applied to the illuminated region from the laser device while a beam size of the primary light is enlarged (the same structural features results in the same function of achieving a large beam size as claimed).

Regarding claim 3, Abu-Ageel in view of Abu-Ageel2 teaches the light source device wherein a direction of a normal line (see blue line in Fig.3A of Abu-Ageel below, which is different from the output light shown as dashed lines below) to a principal surface of the illuminated region is different from a principal direction in which the secondary light is output from the light output portion.



    PNG
    media_image1.png
    407
    480
    media_image1.png
    Greyscale



 
Regarding claim 4, Abu-Ageel in view of Abu-Ageel2 teaches the light source device wherein the direction of the normal line to the principal surface of the illuminated region (blue vertical line in Fig.3A of Abu-Ageel below) is substantially perpendicular to the principal direction in which the secondary light is output (see arrows below) from, the light output portion (below is Fig.3A of Abu-Ageel).

Regarding claim 5, Abu-Ageel in view of Abu-Ageel2 teaches the light source device wherein the wavelength converter includes a phosphor layer (Abstract in Abu-Ageel) formed in a state containing many phosphor particles (see particle in [0097] in Abu-Ageel) that are substantially contacted with each other ([0097] in Abu-Ageel).

Regarding claim 6, Abu-Ageel in view of Abu-Ageel2 teaches the light source device wherein the primary light is uniformly (Fig.3A in Abu-Ageel) applied to the illuminated region.

Regarding claim 7, Abu-Ageel in view of Abu-Ageel2 teaches the light source device wherein the light source device wherein the primary light region after having been diffused by a diffuser ([0101] in Abu-Ageel).

Regarding claim 8, Abu-Ageel in view of Abu-Ageel2 teaches an illumination apparatus using the light source device (Abstract in Abu-Ageel).

Regarding claim 9, Abu-Ageel in view of Abu-Ageel2 teaches a projector apparatus using the light source device ([0002] in Abu-Ageel).

	 Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over
Abu-Ageel (US 20110044046) in view of Abu-Ageel2 (US 20040252958, cited previously) and further in view of Morita (WO 2018021516, US equivalent US 20190300171 is relied upon in the rejection, cited previously) 
Regarding claim 19, Abu-Ageel in view of Abu-Ageel2 teaches the wavelength converter (Fig.3A in Abu-Ageel)  includes a heat dissipator 421, a phosphor layer (413,513) , and a reflector (423,[0082]), the heat dissipator, which has a circular cylindrical shape, holds the phosphor layer and dissipates heat generated from the phosphor layer to an outside, the phosphor layer is formed on an inner surface of the heat dissipator, and is made of a material containing a phosphor material that is illuminated with the primary light and emits the secondary light after wavelength conversion of part of the primary light, the laser device is arranged at a first end of the heat dissipator, and the reflector 423 is arranged at a second end of the heat dissipator, the reflector reflects the primary light and the secondary light, and the primary light from the laser device is applied to the phosphor layer.
Abu-Ageel in view of Abu-Ageel2 does not teach the phosphor layer over an entire length of the heat dissipator, however Abu-Ageel in view of Abu-Ageel2 teaches phosphor layers over entire lengths (see Fig.1 to 2 of Abu-Ageel), therefore use of 
Abu-Ageel in view of Abu-Ageel2 is silent regarding that luminance value of the secondary light in the light output portion that is not lower than 1000 Mcd/m2.
 It is well known in the art to achieve high luminance values up to 1000 Mcd/m2 using laser sources as disclosed in Morita ([0057], [0058], [0082], [0187]) in order to achieve a high luminance light source ([0058]).
Therefore from the teachings of Morita, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to achieve high luminance light sources in Abu-Ageel in view  of Abu-Ageel2 using lasers/reflectors/phosphors and combinations thereof.
Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Abu-Ageel (US 20110044046) in view of Kami (US 20140098541), Abu-Ageel2 (US 20040252958, cited previously) and Morita (WO 2018021516, US equivalent US 20190300171 is relied upon in the rejection, cited previously) 
Regarding claim 1, Abu-Ageel teaches a light source device (Fig.2A, 2B) comprising: a laser device emitting primary light (light source 4116 in [0067]);
a wavelength converter (4124 in [0067]) including an illuminated region to which the primary light is applied, and performing wavelength conversion from the primary light to secondary light; and a light output portion (4114 light extending out from the lighting enclosure) through which the secondary light is taken out, wherein an area of the illuminated region (phosphor region 4124) is larger than an area of the light output 
Abu-Ageel does not teach the transparent member is made of a material allowing both the primary light and the secondary light to pass therethrough and wherein the phosphor layer is formed over substantially an entire part of a curved surface of the semispherical or parabolic shaped transparent member except for an apex thereof.
However, it is well known technique to either use a transmitting material or air/hollow-space, in a shaped light transmitting region, for example within the air region bounded by phosphor layer 4124 in Abu-Ageel, or alternately to use an optical transmitting element instead of the air region bounded by 4124 in Abu-Ageel, as disclosed in Kami, wherein space 308 (Fig.2B) in cone shaped enclosure surrounded by reflector 316 ([0068]), wherein the space 308 is occupied by the transmitting element 308 ([0066]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an optical element in place of air, 
Further regarding a semispherical or parabolic shape for the transmitting element,  Kami teaches a conical shaped transmitting portion whereas Abu-Ageel explicitly teaches optical transmitting portions being either hollow/air-space or  alternately Abu-Ageel teaches optional parabolic shaped light transmitting portions ( [0111] in Abu-Ageel).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a parabolic shaped optical element in place of air/hollow-space, within the enclosure surrounded by the phosphor layer of Abu-Ageel in view of Kami, as disclosed in Abu-Ageel in order to achieve the desired collimation ([0111] in Abu-Ageel).
Abu-Ageel in view of Kami is silent regarding the area of the light output portion is not larger than 7 mm2.
 Abu-Ageel2 teaches hollow recycling tunnels (Fig.2F and [0009]-[0011]) with the light entrance and exit apertures in the range of few microns to few millimeters ([0022], [0042]; [0063]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to select the area of the light output portion within 7 mm2, which is in the few microns to few millimeters range of the light exit diameter/aperture as disclosed in Abu-Ageel2 in the device of Abu-Ageel in view of 

Abu-Ageel in view of Kami and Abu-Ageel2 is silent regarding that luminance value of the secondary light in the light output portion that is not lower than 1000 Mcd/m2.
 It is well known in the art to achieve high luminance values up to 1000 Mcd/m2 using laser sources as disclosed in Morita ([0057], [0058], [0082], [0187]) in order to achieve a high luminance light source ([0058]).
Therefore from the teachings of Morita, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to achieve high luminance light sources in Abu-Ageel in view of Kami and Abu-Ageel2 using lasers/reflectors/phosphors and combinations thereof.

Regarding claim 11, Abu-Ageel in view of Kami ,Abu-Ageel2 and Morita  teaches the light source device wherein the primary light is applied to the illuminated region from the laser device while a beam size of the primary light is enlarged (from teachings of the optical light transmitting shape in Abu-Ageel in view of Kami and Abu-Ageel2 and Morita ).

Regarding claim 12, Abu-Ageel in view of Kami, Abu-Ageel2 and Morita teaches the light source device wherein a direction of a normal line to a principal surface of the illuminated region is different from a principal direction in which the secondary light is 
 
Regarding claim 13, Abu-Ageel in view of Kami, Abu-Ageel2 and Morita teaches the light source device wherein the direction of the normal line to the principal surface of the illuminated region   is substantially perpendicular to the principal direction in which the secondary light is output from, the light output portion (from teachings of the optical light transmitting shape in Abu-Ageel in view of Kami and Abu-Ageel2 and Morita that fulfills the structural limitations as claimed, therefore the function as claimed is fulfilled).

Regarding claim 14, Abu-Ageel in view of Kami, Abu-Ageel2 and Morita teaches the light source device wherein the wavelength converter includes a phosphor layer   formed in a state containing many phosphor particles (see particle in [0054],[0044] in Abu-Ageel) that are substantially contacted with each other ([0097],[0098],[0012] in Abu-Ageel).

Regarding claim 15, Abu-Ageel in view of Kami, Abu-Ageel2 and Morita teaches the light source device wherein the primary light is uniformly (last three lines of [0093] in Abu-Ageel) applied to the illuminated region.

Regarding claim 16, Abu-Ageel in view of Kami,Abu-Ageel2 and Morita teaches the light source device wherein the light source device wherein the primary light region 

Regarding claim 17, Abu-Ageel in view of Kami, Abu-Ageel2 and Morita teaches an illumination apparatus using the light source device (Abstract in Abu-Ageel).

Regarding claim 18, Abu-Ageel in view of Kami, Abu-Ageel2 and Morita teaches a projector apparatus using the light source device ([0102]-[0104] in Abu-Ageel).

 					Other art
US 20100046234, US 7497581, US 20110280033 and US 20140340918
Cited previously: US 20050286123 and   US 20090059586

Response to Arguments
The arguments filed by the Applicant on 1/18/20 is acknowledged however they are moot in light of new grounds of rejection for the amended claims.
Further the limitations of claim 10, that is, “light output portion through which the secondary light is taken out, wherein an area of the illuminated region is larger than an area of the light output portion” is unclear and confusing. Since claim 10 is considered to correspond to Fig.8A and 8B and since there is not reflector for the light to reflect out from the phosphor 32 and light transmitter 37 regions, it is not clear then how,   “light output portion through which the secondary light is taken out, wherein an area of the illuminated region is larger than an area of the light output portion” can be fulfilled 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875